People v Gonzalez (2017 NY Slip Op 04806)





People v Gonzalez


2017 NY Slip Op 04806


Decided on June 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2017

Friedman, J.P., Mazzarelli, Moskowitz, Gische, Gesmer, JJ.


4266 2161/13

[*1]The People of the State of New York Respondent,
vJohn Gonzalez, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Frances A. Gallagher of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel McCullough, J.), rendered December 5, 2013, convicting defendant, after a jury trial, of criminal trespass in the second degree, and sentencing him to a term of four months, unanimously affirmed.
The verdict was supported by legally sufficient evidence and not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 349 [2007]). There is no basis to disturb the jury's credibility determinations. Although defendant had been working on a construction project at a building, the evidence, including defendant's own statements, supports inferences that he had no permission to be in the building in the middle of the night when no work was scheduled or authorized, and that he was aware of his lack of any license or privilege to enter (see e.g. People v Watson, 221 AD2d 264, 264 [1st Dept 1995], lv denied 87 NY2d 926 [1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 13, 2017
CLERK